Citation Nr: 0216951	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  99-16 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran served on active duty from October 1940 to 
December 1946.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the VA 
Regional Office (RO) in Nashville, Tennessee, which denied 
the veteran's claims as not well grounded.  Subsequently, in 
November 2000, the Board remanded the veteran's case to the 
RO for additional development.  At present, the case is once 
again before the Board for appellate review. 

The Board notes that, in a September 1999 VA form 21-4138 
(Statement in Support of Claim), the veteran indicated that 
he desired to have a hearing on appeal at the RO, and thus, 
the hearing was scheduled for October 5, 1999.  However, in 
an October 1999 VA form 21-4138, the veteran noted that he 
wished to withdraw his request for a hearing at the RO.  
Additionally, in the July 1999 substantive appeal, the 
veteran noted that he desired to have a hearing on appeal 
before a travel member of the Board.  However, per September 
and October 1999 VA forms 21-4138, he withdrew his request 
for a travel Board hearing as well.  The present record does 
not contain further indication that the veteran or his 
representative have made further requests for hearings.  As 
such, the Board deems the prior requests for RO and travel 
Board hearings withdrawn and will proceed with its review of 
the case on the present record.  See 38 C.F.R. §§ 20.700-
20.704 (2001).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The evidence does not show that bilateral hearing loss 
was manifested during service or within one year of 
separation from service, or that it is causally or 
etiologically related to service.

3.  The evidence does not show that tinnitus was manifested 
during service or that it is causally or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102 and 3.159).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claims were pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim 
that is not well grounded.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA.  66 Fed. Reg. 45,620, 
45,629 (August. 29, 2001).  Accordingly, in general where 
the record demonstrates that the statutory mandates have not 
been satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran has been informed of the evidence needed to 
prove the claims on appeal via the January 1999 rating 
decision, the June 1999 statement of the case, the November 
2000 Board remand, and the January 2000, January 2002 and 
June 2002 supplemental statements of the case.  
Specifically, the January 1999 rating decision, although 
denied the veteran's claims as not well grounded, informed 
the veteran that service connection may be granted for 
diseases which were incurred in or aggravated by active 
service, or which became manifest to a compensable degree 
within a year from service discharge, if within the list of 
presumptive diseases.  As well, the veteran was notified 
that his service medical records were negative for any 
hearing loss or tinnitus, and that the evidence did not show 
a plausible relationship between the claimed disorders and 
his service.  Additionally, in September 2001 and November 
2001, the veteran underwent VA medical examinations which 
rendered expert opinions as to the etiology of the veteran's 
current bilateral hearing loss and tinnitus.  Furthermore, 
via a May 2001 RO letter and the June 2002 supplemental 
statement of the case, the veteran was given specific 
information with respect to the VCAA and of the changes in 
the law pursuant to the enactment of the VCAA.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)).  In this case, all available service medical 
records have been obtained.  Pursuant to the November 2000 
Board remand, via a January 2001 RO letter, the RO contacted 
the veteran and inquired as to the names and dates of 
treatment of all health care providers who had treated him 
for hearing loss and tinnitus.  The veteran was further 
informed that the VA would attempt to obtain any identified 
records, given that the appropriate release forms were 
submitted by the veteran, but that it was the ultimate 
responsibility of the veteran to submit such records.  
Subsequently, the RO obtained and associated with the claims 
file the veteran's personnel records and his treatment 
records from the Nashville VA Medical Center.  All known and 
available relevant records that were to be obtained by VA 
have been obtained and the veteran has been so notified.  
Furthermore, the appellant was given the opportunity to 
present testimony at a personal hearing, but as discussed 
above, he has declined such opportunity.  Thus, the duty to 
assist requirement has been satisfied as well.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).       

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statue.

In this case, per June 2000 and September 2002 statements 
from the veteran's representative, the veteran currently 
contends that his bilateral hearing loss and tinnitus are 
related to his service aboard the U.S.S. New York during 
World War II.  He further contends that the U.S.S. New York 
was actively involved in the bombardment of Okinawa and Iwo 
Jima, with 5 to 6 months of combat in the North Pacific.  
Given the type of operations in which the ship was involved 
and his military specialty as an electrician, the veteran 
finds it reasonable to conclude that he was exposed to 
severe acoustic trauma on a regular basis, which in turn 
caused his hearing loss and tinnitus. 

Generally, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2001).  Service connection may 
also be allowed on a presumptive basis for certain chronic 
diseases, such as diseases of the nervous system including 
sensorineural hearing loss, if manifested to a compensable 
degree within a one year period of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity 
provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans 
Claims (Court), lay observation is competent.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. 38 
C.F.R. § 3.385 (2001).

Furthermore, in cases in which the veteran engaged in combat 
with the enemy during a period of war, satisfactory lay 
evidence will be accepted as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred, if consistent with the circumstances, conditions 
or hardships of such service.  See 38 U.S.C.A. § 1154(b) 
(West 1991).  In this respect, the veteran's discharge 
documents show he served aboard the U.S.S. New York.  As 
well, his personnel records reveal that, during his service 
aboard the U.S.S. New York, the ship participated in the 
bombardment of Iwo Jima in the Volcano Islands from February 
16, 1945 to February 19, 1945, as well as in the bombardment 
of Okinawa in the Ryukyu Islands before and after its 
invasion from March 1945 to the veteran's date of transfer 
(presumably in May 1945).  Given these facts, the Board 
finds that the veteran engaged in combat against the enemy 
during his service.  Thus, lay evidence can be accepted as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred, if consistent with the 
circumstances, conditions or hardships of such service.

It is clear that for injuries which were alleged to have 
been incurred in combat, 38 U.S.C.A. § 1154(b) provides a 
relaxed evidentiary standard of proof to determine service 
connection.  See generally Collette v. Brown, 82 F.3d 389 
(1996).  However, the reduced evidentiary burden only 
applies to the question of service incurrence, and not to 
the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Therefore, the veteran's lay statements are not 
probative of the critical issues of current disability and 
nexus in this case.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). 

The relevant evidence includes the veteran's service medical 
records including his October 1940 entrance examination, and 
his October 1946 discharge examination showing that his 
hearing ability was 15/15 bilaterally, per whispered voice 
tests.  As discussed above, the veteran's personnel records 
reveal that he served aboard the U.S.S. New York, which 
engaged in the bombardment of Iwo Jima and Okinawa during 
1945.

Records from the Baptist Hospital dated June 1977 describe 
the treatment the veteran received for fever, chronic 
obstructive pulmonary disease, and heart disease, but are 
silent as to any hearing problems or tinnitus.  And, a 
November 1998 lay statement from E.M. further supports the 
veteran's contentions that the U.S.S. New York was involved 
in the bombardment of Okinawa for 78 consecutive days.

In December 1998, the veteran was examined by VA.  At this 
time, the veteran's service records and other VA medical 
records were not available.  Nevertheless, the examiner 
noted a prior history positive for military and occupational 
noise exposure.  At this time, the veteran reported a 
gradual onset of progressive hearing loss about 20 to 25 
years prior, and a gradual onset of tinnitus about 2 to 3 
years prior.  The veteran was diagnosed with bilateral mild 
sloping to severe sensorineural hearing loss.

Medical records from the Nashville VA Medical Center (VAMC) 
dated from 1997 to 2001 include a July 1998 audiogram report 
revealing the veteran's pure tone thresholds, in decibels, 
for the left ear were 20, 20, 40, 65, 70, and for the right 
ear were 25, 25, 30, 55, 70, both measured at 500, 1000, 
3000, 2000, and 4000 Hertz, respectively.  The veteran's 
diagnosis was borderline normal to sloping to moderate 
severe sensorineural hearing loss bilaterally, with reported 
tinnitus for the past several years.  

Additionally, the Nashville VAMC records include January 
1999 notations showing a prior history of tinnitus.  A 
January 2000 Compensation and Pension examination report 
reflects that the veteran was 80 years old.  His work 
history included employment with a commercial industrial 
wiring shop during the four years after his discharge from 
service, followed by his employment with L&N Railroad for 23 
years, eventually rising to assistant "forearm" in a 
locomotive shop.  And, January 2001 notations show the 
veteran was wearing hearing devices in both ears at that 
time.

In September 2001, the veteran was once again examined by 
VA.  At this time, the veteran's claims file, again, was not 
available.  During the examination, the veteran reported a 
gradual onset of hearing loss about 25 to 30 years prior, 
which dates the onset back to the early 1970s.  As well, the 
veteran reported a gradual onset of tinnitus about 10 years 
prior, which dates the onset back to the early 1990s.  The 
veteran's prior history was positive for military and 
occupational nose exposure.  The veteran's pure tone 
thresholds, in decibels, for the left ear were 30, 25, 50, 
75, 80, and for the right ear were 30, 35, 60, 65, 75, both 
measured at 500, 1000, 3000, 2000, and 4000 Hertz, 
respectively.  His speech discrimination was 76 percent for 
the left ear, and 86 percent for the right ear.  Upon 
examination of the veteran, it was the examiner's opinion 
that there was an interim period of at least 20 years 
between the veteran's discharge (in 1946) and the reported 
onset of hearing loss (in the early 1970s).  As well, there 
was an interim period of at least 40 years between the 
veteran's discharge and the reported onset of tinnitus (in 
the early 1990s).  During those interim periods of time, the 
veteran was exposed to occupational nose exposure (as 
reflected by the veteran's prior employment with L&N 
Railroad).  It was the examiner's conclusion that the large 
gaps of time between discharge from service and the onset of 
the hearing loss and tinnitus, coupled with the veteran's 
occupational nose exposure, led to the conclusion that it 
was less than likely that the veteran's hearing loss and 
tinnitus were the result of his military noise exposure.

Lastly, in November 2001, the veteran was again examined by 
VA.  At this time, however, the complete claims file was 
reviewed by the examiner.  Upon examination, the veteran's 
pure tone thresholds, in decibels, for the left ear were 30, 
30, 55, 70, 80, and for the right ear were 40, 35, 60, 65, 
75, both measured at 500, 1000, 3000, 2000, and 4000 Hertz, 
respectively.  His speech discrimination was 76 percent for 
the left ear, and 78 percent for the right ear.  Following a 
review of the veteran's medical records and history, and 
upon examination of the veteran, it was the examiner's 
conclusion that his medical finding regarding the etiology 
of the claimed hearing loss and tinnitus, as stated during 
the September 2001 examination, remained the same.  He 
continued to be of the opinion that it was less than likely 
that the veteran's hearing loss and tinnitus were the result 
of his military noise exposure.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claims and finds that the 
preponderance of the evidence is against the claims of 
service connection for bilateral hearing loss and tinnitus.

The Board acknowledges that the veteran sustained noise 
trauma during his service aboard the U.S.S. New York.  
However, as shown by the service and post-service medical 
evidence, and per the veteran's own admission, he did not 
develop a decrease in his hearing ability until about 20 
years after his discharge from service.  As well, he did not 
develop tinnitus until about 40 years after his discharge.  
There simply is no contemporaneous evidence of continuous 
hearing loss or tinnitus in service to the present. 

In addition to the lack of evidence showing that the veteran 
had hearing loss or tinnitus during service, and the lack of 
evidence of complaints or findings of hearing loss and 
tinnitus for many years after service, the evidence shows a 
23 year history of occupational noise trauma during the 
veteran's employment with L&N Railroad.  Furthermore, the 
medical evidence of record, per the September and November 
2001 VA examinations, indicates that it is less than likely 
that the veteran's hearing loss and tinnitus were the result 
of his military noise exposure.

As such, the Board finds that the present record is devoid 
of probative evidence showing that the veteran's bilateral 
hearing loss became manifest during the 

veteran's service or within a year of his discharge from 
service, or that it is otherwise related to his service.  As 
well, the present record is devoid of probative evidence 
showing that the veteran's tinnitus became manifest during 
his service, or that it is otherwise related to his service.  
For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the veteran's 
claims, and thus, the claims must be denied.

Despite the contentions by the veteran that his bilateral 
hearing loss and tinnitus are related to his active service, 
lay assertions of medical etiology can never constitute 
evidence of in-service incurrence or aggravation.  At 
present, the record is devoid of medical evidence supporting 
the veteran's contentions.  In the absence of competent 
medical evidence to support the appellant's claims, the 
claims must be denied.  See 38 U.S.C.A. § 5107(a).

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt 
rule must be applied to a claim when the evidence submitted 
in support of the claim is in relative equipoise.  The 
evidence is in relative equipoise when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  When 
the evidence is in relative equipoise, the reasonable doubt 
rule must be applied to the claim, and thus, the claim must 
be resolved in favor of the claimant.  See Massey v. Brown, 
7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the 
evidence of record, the Board finds that the evidence is not 
in relative equipoise, and thus, the benefit of the doubt 
rule is not for application in this case.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

